DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on January 28, 2022 is acknowledged.
Accordingly, the requirement is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US20040266011) in view of Lee2 (US20180057937).
Regarding claim 11, Lee1 teaches a method for atomic layer deposition (ALD) (abstract, paragraph 0009). Lee1 teaches transferring the substrate to the reaction chamber in the vacuum container, injecting a source gas (a first fluid) into the vacuum container to deposit the atomic layer on the substrate (forming a thin film on a substrate with a thin film deposition chamber by flowing a first fluid into the thin film depositing 
Lee1 does not explicitly teaches to adjust the flow of the first fluid based on the byproducts. However, Lee2 teaches a method ALD using two gases as source materials (first fluid and second fluid) (paragraphs 0069 and 0071). Lee2 teaches the exhaust gas is analyzed by the exhaust gas component analyzer to determine the amounts and compositions of remaining gases and gas supply conductions such as flow rates and supply times (adjusting a flow of the first fluid based on the byproducts) (paragraph 0105). Since Lee1 further teaches flow of the source gas (first fluid) and reactant gas (second fluid) largely affect the uniformity of the atomic layer (paragraph 0037), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow of the first fluid (and also the second fluid) based on the byproducts of the exhaust as suggested by Lee2 in the method for ALD of Lee1 because Lee2 teaches such system can reduce formation of by byproducts (paragraphs 0004 - 0005 and 0105),and is also desired by Lee1 to adjust the uniformity of the atomic layer (pargraph 0037). 
Regarding claim 13, Lee1 teaches to analyze the byproducts by preforming mass spectroscopy on the exhaust fluid (paragraphs 0035-0037). 

Regarding claim 15, Lee1 the deposition is ALD (paragraph 0009) and the thin film is formed by selectively flowing the first and second fluids into the thin film deposition chamber (paragraph 0010).
Regarding claim 16, Lee1 teaches a method for atomic layer deposition (ALD) (abstract, paragraph 0009), wherein the substrate can be semiconductor (paragraphs 0005-0006). Lee1 teaches transferring the substrate to the reaction chamber in the vacuum container (supporting a semiconductor wafer in a thin film deposition chamber), injecting a source gas (a first fluid) into the vacuum container to deposit the atomic layer on the substrate and injecting a transfer gas to exhaust the source gas via exhaust pipe, injecting a reactant gas (a second fluid) to react with the atomic layer when the exhaustion of the source gas is completed and injecting the transfer gas to exhaust a reactant material via  exhaust pipe (paragraphs 0010 and 0033) (forming a thin film on the semiconductor wafer with an ALD process by flowing a first fluid and a second fluid into the thin film deposition chamber, passing exhaust fluid from the thin film deposition chamber via exhaust channel). Lee1 teaches to analyze the by-product from the exhaust gas by mass spectrometer (paragraphs 0035-0037 and 0041).

Regarding claim 17, Since Lee2 teaches to analyze the composition of the exhaust gases to determine the amounts the remaining gases to adjust the flow rates (paragraph 0105), thus Lee2 teaches determining a remaining amount of the first fluid in a fluid source based on the byproduct. 
Regarding claim 18, Lee2 teaches to analyze the composition of the exhaust gases to determine the amounts the remaining gases to adjust the flow rates (paragraph 0105), thus Lee2 teaches the concentration of the byproduct in the exhaust fluid. 

Regarding claim 20, Lee2 teaches the flow characteristic is flow rate of the first or second fluid. 
Regarding claim 21, Lee1 teaches a method for atomic layer deposition (ALD) (abstract, paragraph 0009). Lee1 teaches transferring the substrate to the reaction chamber in the vacuum container, injecting a source gas (a first fluid) into the vacuum container to deposit the atomic layer on the substrate (forming a thin film on a substrate with a thin film deposition chamber by flowing a first fluid into the thin film depositing chamber) and injecting a transfer gas to exhaust the source gas, injecting a reactant gas to react with the atomic layer when the exhaustion of the source gas is completed and injecting the transfer gas to exhaust a reactant material, and repeating the steps until the thickness of the atomic layer becomes a predetermined thickness (paragraph 0010) (forming thin film on a substrate within a thin film deposition chamber by flowing a first fluid into the thin film deposition chamber in a series of flow cycles). Lee1 teaches to analyze the by-product of the first fluid from the exhaust gas by mass spectrometer during every flow cycle including the first flow cycle (paragraphs 0035-0037 and 0041). 
Lee1 does not explicitly teaches to adjust the flow of the first fluid based on the byproducts. However, Lee2 teaches a method ALD using two gases as source materials (first fluid and second fluid) (paragraphs 0069 and 0071). Lee2 teaches the exhaust gas is analyzed by the exhaust gas component analyzer to determine the amounts and compositions of remaining gases and gas supply conductions such as flow rates and supply times (adjusting a flow of the first fluid based on the byproducts in 
Regarding claim 22, Lee1 teaches flowing a second fluid into the thin film deposition chamber between the flow cycles of the series of flow cycles (paragraph 0010).
Regarding claim 23, Lee1 teaches injecting the reactant gas (second fluid) to react with the atomic layer when the exhaustion of the source gas is completed and injecting the transfer gas to exhaust a reactant material, and repeating the steps until the thickness of the atomic layer becomes a predetermined thickness (paragraph 0010) (forming thin film on a substrate within a thin film deposition chamber by flowing a second fluid into the thin film deposition chamber in a series of flow cycles). Lee1 teaches to analyze the by-product of the second fluid from the exhaust gas by mass 
Lee1 does not explicitly teaches to adjust the flow of the first fluid based on the byproducts. However, Lee2 teaches a method ALD using two gases as source materials (first fluid and second fluid) (paragraphs 0069 and 0071). Lee2 teaches the exhaust gas is analyzed by the exhaust gas component analyzer to determine the amounts and compositions of remaining gases and gas supply conductions such as flow rates and supply times (adjusting a flow of the second fluid based on the byproducts in a second flow cycle) (paragraph 0105). Since Lee2 teaches the flow rate are adjusted based on the analysis data, Lee2 teaches the flow rates of the second cycle includes increasing, decreasing or remaining the same, and it would be obvious to one of ordinary skill in the art to try apply any of these options based of the analysis with the reasonable expectation of success of forming an ALD film (MPEP 2143 I E). Since Lee1 further teaches flow of the source gas (first fluid) and reactant gas (second fluid) largely affect the uniformity of the atomic layer (paragraph 0037), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow of the first fluid and also the second fluid (including increasing the flow rate of the second cycle) based on the byproducts of the exhaust as suggested by Lee2 in the method for ALD of Lee1 because Lee2 teaches such system can reduce formation of by byproducts (paragraphs 0004 - 0005 and 0105),and is also desired by Lee1 to adjust the uniformity of the atomic layer (pargraph 0037). 
Regarding claim 25, Lee1 teaches to analyze the byproducts by preforming mass spectroscopy on the exhaust fluid (paragraphs 0035-0037). 

Regarding claim 27, Lee1 the deposition is ALD (paragraph 0009) with series of flow cycles (paragraph 0010).
Regarding claim 28, Since Lee2 teaches to analyze the composition of the exhaust gases to determine the amounts the remaining gases to adjust the flow rates (paragraphs 0105, 0016, 0078 and 0080) and the analyze output data to a control unit to adjust the flow rates, thus Lee2 determine that a quantity of the first fluid in a fluid container is low based on the analyzing and outputting with the control system an alert that the quantity of the first fluid is low.
Regarding claim 29, Lee1 teaches the first fluid includes HfCl4 (paragraph 0044).
Regarding claim 30, Lee1 teaches the film is formed by ALD using the first fluid HfCl4 and the second fluid H2O (paragraph 0044), which is the same as instant applicant, thus, it is reasonably expected the resulting film includes Hf-OH3 (paragraph 0044).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (US20040266011) in view of Lee2 (US20180057937) as applied to claims 11, 13-23 and 25-30 above, and further in view of Parekh (US20060219634).

Regarding claim 24, Lee1 in view of Lee2 teaches all limitations if this claim, except sensing the pH of the exhaust fluid. However, Parekh teaches an apparatus for combining a component from a fluid composition with a reactive fluid (abstract). Parehk teaches the impurity from a fluid composition or the amount of combination of a fluid component with a reactive liquid may be determined using mass spectroscopy and pH sensors for detecting gaseous species such as HCl (paragraph 0039) (HCl is Lee1’s byproduct see Lee1 paragraph 0044). Mass spectroscopy and pH sensor (pH sensing) in detecting and analyzing HCl byproducts are considered as functionally equivalent method as evidenced by Parehk. Therefore, it would have been obvious to one of ordinary skill in the art to substitute pH sensor for mass spectroscopy as analyzing tool 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717